EXHIBIT 4.2 EXECUTION COPY RIGHTS AGENCY AGREEMENT Citibank, N.A. 388 Greenwich Street New York, New York 10013 Ladies and Gentlemen: RIGHTS AGENCY AGREEMENT (the "Agreement"), dated as of December 27, 2011, between GOL LINHAS AÉREAS INTELIGENTES S.A. (the "Company"), incorporated under the laws of the Federative Republic of Brazil, and CITIBANK, N.A., a national banking association organized under the laws of the United States of America (the "Rights Agent"). WHEREAS, the Company will grant to holders and beneficial owners (collectively, "Owners") of American Depositary Shares ("ADSs") issued under the Amended and Restated Deposit Agreement dated as of August 24, 2011, among the Company, Citibank, N.A., as Depositary (the "Depositary") and all holders and beneficial owners of ADSs issued thereunder from time to time (the "Deposit Agreement"), the right to purchase additional ADSs (the "Initial Rights Offer") at a subscription price of the US dollar equivalent of R$22.00 (the "ADS Subscription Price") per ADS. Each ADS represents one preferred share, with no par value ("Shares"), of the Company. For every ADS held as of the ADS Record Date (as defined herein), Owners will be granted 0.049809051 of a right to purchase ADSs ("ADS Rights"). Each ADS Right will entitle Owners to purchase one ADS. WHEREAS, pursuant to the Rights Offer (as defined below), each Owner may subscribe for additional ADSs in excess of the number of ADSs that such Owner is otherwise entitled to purchase as a result of its allocation of ADS Rights. Following the expiration of the subscription period in connection with the related share rights offering by the Company in Brazil, the Company may, in its discretion, reoffer (the “Reoffer” and together with the Initial 1 Rights Offer, the “Rights Offer”) to shareholders unsubscribed Shares as a result of unexercised share rights and ADS Rights. If the Company to determines to proceed with the Reoffer, each Owner who submitted a subscription for additional ADSs will be allocated the additional new ADSs subscribed if the number of ADSs allocated to the Depositary in the Reoffer is sufficient to cover all additional new ADSs subscribed for by Owners. In the event the number of additional new ADSs is not sufficient to cover such demand, each Owner who subscribed for additional ADSs will be allocated the additional new ADSs in proportion to the relationship that the number of new ADS, subscribed for bears to the number of new ADSs allocated to the Depositary in the Reoffer, in each case as described in the Prospectus. WHEREAS, the Rights Offer is expected to be commenced on or about December 26, 2011. The Rights Offer will be made to each of the Owners by means of the prospectus dated December 29, 2011 (the "Prospectus"), which will be accompanied by an ADS Subscription Form and a letter containing instructions with respect to the number of ADSs that may be purchased, the method for subscribing and the delivery of payment. NOW, THEREFORE, in consideration of the premises and mutual agreements herein, the Company and the Rights Agent hereby agree as follows: 2 ARTICLE I - APPOINTMENT OF THE RIGHTS AGENT The Company hereby appoints Citibank, N.A. as the Rights Agent of the Company in connection with the Rights Offer in accordance with the terms and conditions of this Agreement and Citibank, N.A. hereby accepts such appointment and agrees to be bound by the terms and conditions of this Agreement upon execution of this Agreement. ARTICLE II - TERMS OF RIGHTS OFFER 1. The terms of the Rights Offer are set forth in the Prospectus. The subscription period will commence on or about January 4, 2012 (the "Commencement Date") and will end on January 20, 2012 (the "ADS Expiration Date"). The Commencement Date through 5 p.m. New York time on the ADS Expiration Date will constitute the subscription period (the "ADS Subscription Period"). 2. Each Owner will receive 0.049809051 ADS Rights per ADS held as of January 3, 2011 (the "ADS Record Date"). For each ADS Right held Owners may purchase one (1) ADS pursuant to the Rights Offer at the subscription price of the US dollar equivalent of R$22.00, (the "ADS Subscription Price"). In order to validly subscribe for new ADSs, Owners will deliver US$ 13.02 per ADS (the “Estimated ADS Subscription Price”) which is the US Dollar equivalent of R$22.00 converted at the Brazilian Central Bank (Banco Central de Brasil) buying rate of R$ 1.8585 per US$ 1.00 on December 27, 2011 plus an additional 10% of the Estimated ADS Subscription Price per ADS subscribed (together with the Estimated ADS Subscription Price, the “Total Payment Due”). The additional 10% represents an allowance for potential fluctuations in the exchange rate between the Brazilian real and the U.S. dollar, conversion expenses, ADS issuance fees of the depositary of US$ 0.01 per ADS held as of the ADS Record Date and financial transaction taxes in Brazil. The final subscription price for 3 ADSs (the “Final ADS Subscription Price”) will be determined at the time the ADS Rights are actually exercised. 3. Following the expiration of the subscription period for the related share-rights offering by the Company in Brazil, unsubscribed Shares may, in the discretion of the Company be reoffered to shareholders (the "Reoffer") including the Depositary as record holder of Shares underlying the outstanding ADSs. When an Owner initially exercises its ADS Rights it must indicate if it would like to subscribe for additional ADSs in the Reoffer should it occur and if so how many additional ADSs it desires to purchase if the Reoffer occurs. At such time the exercising Owner must deliver to the Rights Agent or DTC the ADS Subscription Price plus 10% of the ADS Subscription Price per ADS for all ADSs it desires to purchase including those it may purchase in the Reoffer. If a Reoffer occurs, and there are sufficient Shares to cover the demand for additional ADSs, each Owner will be allocated the ADSs it requested. If there are insufficient Shares to meet the demand in the Reoffer, Shares will be allocated to the Depositary on the same basis as Shares are allocated to other shareholders and each Owner who subscribed for additional ADSs in the Reoffer will receive its pro rata share of ADSs based on the relationship the number of ADSs it subscribed for bears to the total number of Shares allocated to the Depositary. If any ADS remain unsubscribed following the reoffering round, the Company may auction the Shares that remain unsubscribed or reduce the size of the offering. Holders of the Company's preferred shares in Brazil will have the opportunity to condition their participation in the Rights Offer and the number of Shares to which they will subscribe to the offering not being reduced. This opportunity will not be granted to Owners and other U.S. 4 persons (as defined in Regulation S promulgated under the Securities Act) who are holders of our preferred shares in the United States. 4. The Company may, in its sole discretion, at any time prior to January 24, 2012, withdraw the Registration Statement on Form F-3 of which the Prospectus is a part, in which case the Rights Offer will be terminated. The Company will notify the Rights Agent in writing as soon as practicable after any such determination. As soon as practicable, thereafter, the Rights Agent will refund any funds it has received in connection with any subscriptions in the Rights Offer without interest. and any funds received ARTICLE III - DELIVERY OF RIGHTS OFFER MATERIAL 1. On or before the Commencement Date, the
